Exhibit 10.2

SERVICES AGREEMENT

This SERVICES AGREEMENT (the “Agreement”), dated as of November 26, 2012 (the
“Effective Date”), is by and among Alon USA Energy, Inc., a Delaware corporation
(“Alon Energy”), Alon USA Partners, LP, a Delaware limited partnership (the
“Partnership”), and Alon USA Partners GP, LLC, a Delaware limited liability
company (the “General Partner,” and together with its present and future
subsidiaries, including the Partnership, the “Partnership Group”). Each of Alon
Energy, the Partnership and the General Partner is referred to individually in
this Agreement as a “Party,” and all of the Parties are collectively referred to
in this Agreement as the “Parties.”

RECITALS

WHEREAS, the Partnership Group requires certain operational, managerial and
administrative services to conduct its business; and

WHEREAS, the Partnership and the General Partner desire to engage Alon Energy to
provide the Services (as defined below), and Alon Energy is willing to undertake
such engagement, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE I

SERVICES; REIMBURSEMENT

 

  1.1 Agreement to Provide Services.

(a) Alon Energy agrees to provide, or cause another individual, corporation,
partnership, joint venture, trust, limited liability company, unincorporated
organization or any other entity (a “Person”) to provide, the Partnership Group
with such operational, managerial and general administrative services
(collectively, the “Services”) as the General Partner, for itself or on behalf
of the Partnership Group, may reasonably request from time-to-time and which
Alon Energy may agree to provide from time-to-time as are necessary to operate,
manage, maintain and administer the business and affairs, and to report the
operating results, of the Partnership Group, including:

 

  (i) accounting, treasury and audit services;

  (ii) bank account and cash management services;

  (iii) account collection services;

  (iv) risk management services;

  (v) business development services;

  (vi) financial services;

  (vii) real property services;

  (viii) marketing and contract administration services;

  (ix) legal services;



--------------------------------------------------------------------------------

  (x) contract management and administration services;

  (xi) environmental services;

  (xii) commercial/marketing services;

  (xiii) information technology services;

  (xiv) tax services;

  (xv) human resource services;

  (xvi) personnel services;

  (xvii) government relations/compliance services;

  (xviii) health, security and safety services;

  (xix) facilities management services;

  (xx) operational services; and

  (xxi) logistics services.

The Services shall also include such other services as the General Partner, for
itself or on behalf of the Partnership Group, may reasonably request, and that
Alon Energy agrees to provide, from time-to-time.

 

  1.2 Reimbursement.

(a) Subject to and in accordance with the terms and provisions of this
Section 1.2 and such reasonable cost allocation and other procedures as may be
agreed upon by Alon Energy and the General Partner, for itself or on behalf of
the Partnership Group, from time-to-time, the Partnership agrees to reimburse
Alon Energy for (i) all reasonable direct and indirect costs and expenses
incurred by Alon Energy in connection with the provision of the Services
(including salary, bonus, incentive compensation and other amounts paid to any
Person), and (ii) all other expenses allocable to the Partnership Group or
otherwise incurred by Alon Energy in connection with operating the business of
the Partnership Group.

(b) Each Party shall cooperate to determine a reasonable basis for the
allocation of reimbursable costs and expenses incurred by Alon Energy in
connection with the provision of the Services pursuant to this Section 1.2.

(c) On or before the 30th day after the end of each calendar month during the
Term, commencing with the calendar month in which the Effective Date occurs,
Alon Energy shall send a reasonably detailed invoice to the Partnership for the
Services performed during the applicable month. Within 30 days following the
date of each such invoice, the Partnership shall pay to Alon Energy the amount
of each such invoice.

(d) Alon Energy shall maintain accurate books and records regarding the
performance of the Services and its calculation of any payments due pursuant to
this Agreement. The General Partner, for itself or on behalf of the Partnership
Group, shall have the right to review and, at its own expense, to copy the books
and records maintained by Alon Energy relating to the Services. In addition, to
the extent necessary to verify the performance by Alon Energy of its obligations
under this Agreement, the General Partner, for itself or on behalf of the
Partnership Group, shall have the right, at its own expense, to audit, examine
and make copies of or extracts from the books and records of Alon Energy insofar
as they relate to the Services.

 

2



--------------------------------------------------------------------------------

ARTICLE II

STANDARD OF PERFORMANCE

2.1 Standard of Performance. Alon Energy shall perform the Services (a) with at
least the same level of care, quality, timeliness and skill in providing the
Services as it does for itself and (b) in compliance with all applicable laws.

ARTICLE III

TERMINATION AND RENEWAL

3.1 Term and Renewal. Unless earlier terminated in accordance with this
Agreement, the initial term of this Agreement shall commence on the Effective
Date and shall continue until the fifth anniversary of the Effective Date (the
“Initial Term”), at which time the term of this Agreement shall automatically be
extended for additional successive one-year terms (each, a “Subsequent Term,”
and the Initial Term and all Subsequent Terms, collectively, the “Term”) unless,
on or before the date that is one hundred and eighty (180) days prior to the
expiration of the then-existing Term, Alon Energy provides written notice to the
General Partner of its intent to terminate its participation in this Agreement
upon the expiration of such Term. In addition to the foregoing, the General
Partner, on behalf of the Partnership Group, may terminate this Agreement at any
time on one hundred and eighty (180) days prior written notice to Alon Energy.

3.2 Effect of Termination. Upon any Party’s termination or non-renewal of this
Agreement, or the Parties’ mutual termination or non-renewal of this Agreement,
all rights and obligations of the Parties under this Agreement shall terminate;
provided, however, that such termination shall have no effect on the obligations
of the Partnership to reimburse Alon Energy for costs and expenses incurred
prior to such termination in accordance with Section 1.2.

3.3 Early Termination. In the event that any Party hereto (a) becomes insolvent,
(b) commits an act of bankruptcy, (c) takes advantage of any law for the benefit
of debtors or such Party’s creditors, or (d) suffers a receiver to be appointed
for it or any of its property, the other Parties may, then or thereafter during
the continuation of such event, upon giving thirty (30) days’ prior written
notice, terminate this Agreement and exercise such other and further rights and
remedies as it may have pursuant to law.

3.4 Breach. In the event of a material breach by Alon Energy, the Partnership or
the General Partner of any of their material obligations under this Agreement,
including any failure by the Partnership to make payments to Alon Energy when
due, that is not cured in all material respects within thirty (30) days after
receiving written notice thereof from the non-breaching Party, the non-breaching
Party may terminate this Agreement with immediate effect by providing written
notice of such termination.

3.5 Change of Control. This Agreement shall terminate immediately upon a change
of control of the Partnership or the General Partner. The General Partner shall
provide Alon Energy with notice of any change of control of the Partnership or
the General Partner at least ninety (90) days prior to the effective date
thereof. For purposes of this Agreement, “change of control” shall mean the
occurrence of any of the following events:

 

3



--------------------------------------------------------------------------------

(a) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the Partnership’s or the
General Partner’s assets to any other Person, unless immediately following such
sale, lease, exchange or other transfer such assets are owned, directly or
indirectly, by the General Partner;

(b) the dissolution or liquidation of the Partnership or the General Partner;

(c) the consolidation or merger of the Partnership or the General Partner with
or into another entity; and

(d) a “person” or “group” (within the meaning of Sections 13(d) or 14(d)(2) of
the Exchange Act), other than Alon Energy and its affiliates, being or becoming
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) of more than 50% of all of the then outstanding securities of the
Partnership or the General Partner.

ARTICLE IV

MISCELLANEOUS

4.1 Further Assurances. The Parties shall execute and deliver to each other such
further documents and take such further action as may be reasonably requested by
any Party to document, complete or give full effect to the terms and provisions
of this Agreement and the transactions and Services contemplated herein.

4.2 Independent Contractor. Alon Energy shall for all purposes be an independent
contractor and not an agent or employee of the Partnership or the General
Partner. This Agreement shall not be construed for any purposes to create any
joint venture or partnership among the Parties hereto.

4.3 Notices. All notices, requests or consents provided for or required to be
given to a Party under this Agreement shall be in writing and shall be deemed to
be duly given if personally delivered or mailed by certified mail, return
receipt requested, or nationally recognized overnight delivery service with
proof of receipt maintained, at the following addresses (or any other address
that either Party may designate by written notice to the other Party):

if to Alon Energy, to:

Alon USA Energy, Inc.

Attn: Office of the Chief Legal Counsel

12700 Park Central Dr., Suite 1600

Dallas, Texas 75251

if to the Partnership, to:

Alon USA Partner, LP

Attn: Office of the Chief Legal Counsel

12700 Park Central Dr., Suite 1600

Dallas, Texas 75251

 

4



--------------------------------------------------------------------------------

if to the General Partner, to:

Alon USA Partners GP, LLC

Attn: Office of the Chief Legal Counsel

12700 Park Central Dr., Suite 1600

Dallas, Texas 75251

Any such notice shall, (a) if delivered personally, be deemed received upon
delivery, (b) if delivered by certified mail, be deemed received five business
days after the date of deposit in the United States mail, and (c) if delivered
by nationally recognized overnight delivery service, be deemed received the
second business day after the date of deposit with the nationally recognized
delivery service.

4.4 Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the Parties relating to the subject matter hereof and supersedes
all prior contracts or agreements with respect thereto, whether oral or written.

4.5 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective permitted successors, permitted
assigns, permitted distributees and legal representatives.

4.6 Third Party Beneficiaries. Nothing in this Agreement shall create or be
deemed to create any third-party beneficiary rights in any person not a Party.

4.7 No Recourse Against Officers or Directors. This Agreement shall not give
rise to any right of recourse against any officer, director or manager of either
Party.

4.8 Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.

4.9 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

4.10 Amendment. Notwithstanding anything to the contrary in this Agreement, this
Agreement may only be amended, modified, supplemented or restated by a written
instrument executed by each of the Parties whose rights or obligations under
this Agreement are affected by such amendment, modification, supplement or
restatement, other than in a de minimis respect.

4.11 No Waiver. A waiver or consent, express or implied, to or of any breach or
default by any Party in the performance by that Party of its obligations with
respect to any obligation, covenant, agreement or condition in this Agreement is
not a consent or waiver to or of any other breach or default in the performance
by that Party of the same or any other obligations of that Party with respect to
this Agreement. Failure on the part of a Party to insist upon strict compliance
with any obligation, covenant, agreement or condition in this Agreement

 

5



--------------------------------------------------------------------------------

or to declare any person in breach or default, irrespective of how long that
failure continues, does not constitute a waiver by that Party of its rights with
respect to such obligation, covenant, agreement or condition until the
applicable statute-of-limitations period has run.

4.12 Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby. Furthermore, in lieu of each such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

4.13 Counterparts. This Agreement may be executed in counterparts (including
facsimile counterparts), each of which, when so executed and delivered, shall be
deemed an original, and all of which together shall constitute a single
agreement binding on the Parties, notwithstanding that all Parties are not
signatories to the original or the same counterpart. Any signature delivered by
facsimile transmission or scanned and emailed transmission shall be deemed a
valid and binding signature for all purposes hereof.

4.14 Construction. In this Agreement, unless a clear contrary intention appears:
(a) pronouns in the masculine, feminine and neuter genders shall be construed to
include any other gender, and words in the singular form shall be construed to
include the plural and vice versa; (b) the term “including” shall be construed
to be expansive rather than limiting in nature and to mean “including, without
limitation;” (c) the word “or” is inclusive; (d) references to Sections refer to
Sections of this Agreement; (e) the words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited; and
(f) references in any Section or definition to any clause means such clause of
such Section or definition. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
first above written.

 

ALON USA ENERGY, INC. By:  

/s/ Michael Oster

Name:   Michael Oster Title:   Senior Vice President ALON USA PARTNERS, LP,  
BY:       ALON USA PARTNERS GP, LLC,         its general partner By:  

/s/ Michael Oster

Name:   Michael Oster Title:   Vice President ALON USA PARTNERS GP, LLC By:  

/s/ Michael Oster

Name:   Michael Oster Title:   Vice President

 

SERVICES AGREEMENT

SIGNATURE PAGE